DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to remarks and amendments filed on 7/20/2022.  Claims 1-28 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 5,705,807 (Throngnumchai, referred herein to as “Nissan”). 
Regarding claim 1, Nissan discloses a detection device comprising:
a detector (phototransistor, col. 24, line 4, not labeled in Fig. 34) configured to detect an electromagnetic wave (phototransistor detects light and light is an electromagnetic wave); 
a first capacitor (C1, Fig. 34) connected to the detector (phototransistor, not labeled in Fig. 34); 
a first switch (SR9 connects to C1 via C2, Fig. 34) and a second switch (SR5 connects to C1 via C2, Fig. 34) each connected to a terminal of the first capacitor (C1, Fig. 34) opposite to the detector (Fig. 34); and 
a second capacitor (CR3, Fig. 34) connected to a terminal of the second switch (SR5, Fig. 34) opposite to the first capacitor (C1, Fig. 34), wherein each of a terminal of the first switch (SR9, Fig. 34) opposite to the first capacitor (C1, Fig. 34) and a terminal of the second capacitor (CR3, Fig. 34) opposite to the second switch (SR5, Fig. 34) is connected to a reference potential (ground, Fig. 34, CR3 connects to ground via SR8, Fig. 34), and 
wherein the detector (phototransistor, not labeled in Fig. 34) is directly connected to another terminal of the first capacitor (C1, Fig. 34).  
Regarding claim 6, Nissan discloses the detection device according to claim 1, further comprising a high-frequency cut filter (CR and SR1, SR2, Fig. 34) provided between the detector (phototransistor, Fig. 34) and the first capacitor (Figs. 29-31, and C2, Fig. 34, col. 23, lines 56-67, and col. 24, lines 1-25).
Regarding claim 8, Nissan discloses the detection device according to claim 1, wherein the detector outputs a potential (OUT, Fig. 34, col. 34, lines 10-11) corresponding to an intensity of the electromagnetic wave incident on the detector (col. 7, lines 31-32, col. 33, lines 53- 59, and col. 36, lines 22-25).
Regarding claim 15, Nissan discloses the detection device according to claim 1, wherein a plurality of detection cells are arranged in N rows and M columns where N and M are each an integer of one or more (image sensor, col. 19, lines 35-37, are comprised of pixel arrays, see examples Figs. 3 and 56), each of the detection cells including the detector (phototransistor, Fig. 34), the first capacitor (CR1, Fig. 34), the first switch (SR9, Fig. 34), the second switch (SR5, Fig. 34) and the second capacitor (CR3, Fig. 34).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan.
Regarding claim 2, Nissan discloses the detection device according to claim 15, and further discloses that N is an integer of two or more (see for example, Figs. 3 and 53, there are at least two rows), but does not explicitly disclose an electrostatic capacitance Cs of the first capacitor and an electrostatic capacitance Ci of the second capacitor satisfy a relationship given by Ci/Cs > N-1.
However, Nissan does disclose that the holding electrostatic capacitor (CC2, Fig. 10, or C1, Fig. 17 or CI, Fig. 53) is designed to have a capacitance considerably larger than that of the storing electrostatic capacitor (CC1, Fig. 10, or CH, Figs. 17, 53, and see col. 16, lines 49-51, and col. 19, lines 39-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a significantly larger holding capacitor than that of the storing capacitor, as disclosed by Nissan, including at least twice as big that satisfies the relationship in the claim, in order to ensure the charges of the storing capacitor fully transfer to the storing capacitor and leave the holding capacitor vacant and ready for the next integration cycle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of U.S. Patent Publication No. 2015/0365611 ("Sekiguchi") further in view of U.S. Patent Publication No. 2012/0245873 ("Donnangelo"). 
Regarding claim 5, Nissan discloses the detection device according to claim 1, but does not explicitly disclose that a period T of one integration operation is such that a frequency 1/T of the integration operation is higher than a corner frequency of low-frequency noise generated from the detector.
However, Sekiguchi discloses low-frequency noise is generated from the detector (paragraphs [0024]), and that the signal-to-noise ratio is small at a frequency which is equal to or lower than the noise corner frequency ([0034]).
Nissan in view of Sekiguchi does not explicitly disclose that a period T of one integration operation is such that a frequency 1/T of the integration operation is higher than a corner frequency of low-frequency noise generated from the detector.
However, Donnangelo discloses that integration times can be determined and set to achieve an optimal signal to noise ratio (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use choose an optimal integration period as disclosed by Donnangelo, for example such that a frequency 1/T of the integration operation is higher than a corner frequency of low-frequency noise generated from the detector as disclosed by Sekiguchi in the device of Nissan in order to improve a signal-to-noise ratio.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of Sekiguchi.
Regarding claim 9, Nissan discloses the detection device according to claim 1, but does not explicitly disclose that the detector includes an electromagnetic-wave detection element that detects an electromagnetic wave within a frequency band of at least part of frequencies between 0.3 THz and 30 THz, and an amplification circuit that amplifies an output signal from the electromagnetic-wave detection element.
However, Sekiguchi discloses a detector (101, Fig. 1B, or 500, Figs. 3, 5) that includes an electromagnetic-wave detection element (111, Fig. 1B, or 501, Figs. 3, 5) that detects an electromagnetic wave within a frequency band of at least part of frequencies between 0.3 THz and 30 THz (paragraph [0023], electromagnetic wave is defined to be between 30 GHz to 30 THz, see paragraph [0002]), and an amplification circuit (112, Fig. 1B) that amplifies an output signal (paragraph [0023]) from the electromagnetic-wave detection element (111, Fig. 1B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a terahertz detector with its amplification circuit as disclosed by Sekiguchi in the device of Nissan in order to detect objects, both remotely and within close range, as terahertz detectors are well known to have high spatial resolution and can perform high-performance imaging in real-time.
Regarding claim 10, Nissan in view of Sekiguchi discloses the detection device according to claim 9, and Sekiguchi further discloses that the electromagnetic-wave detection element (Fig. 7A, paragraphs [0047]-[0048]) includes a loop antenna (717, Figs. 7A-7B) and a rectification element (611, Figs. 7A-7B) connected to the loop antenna (717, Figs. 7A-7B).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a loop antenna and rectification circuit as disclosed by Sekiguchi in the device of Nissan in view of Sekiguchi in order to ensure a low noise performance and reduce surface-wave power loss in TE modes.
Regarding claim 11, Nissan discloses the detection device according to claim 1 for detecting the electromagnetic wave, and a light source (LH, Fig. 53).  Nissan does not disclose that the light source radiates an electromagnetic wave within a frequency band of at least part of frequencies between 0.3 THz and 30 THz.
However, Sekiguchi discloses a light source (301, Figs. 3, 5) that radiates an electromagnetic wave within a frequency band of at least part of frequencies between 0.3 THz and 30 THz (paragraph [0031]), and a corresponding detection device (500, Figs. 3, 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use terahertz light source as disclosed by Sekiguchi in the device of Nissan in view of Sekiguchi in order to actively illuminate an object and calculate a distance with a high spatial resolution and performance in real-time.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nissan in view of U.S. Patent Publication No. 2018/0213173 ("Oh").
Regarding claim 16, Nissan discloses the detection device according to claim 1, but does not explicitly disclose: a first substrate on which the detector is disposed; and a second substrate on which the first switch and the second switch are disposed.
However, Oh discloses a first substrate (41, Figs. 4 or 8) on which the detector (32, Fig. 4) is disposed (paragraphs [0039]-[0040]); and a second substrate (43, Figs. 4 or 8) on which the first switch and the second switch are disposed (pixel circuity, including at least two transistors are in the substrate 43, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use two separate substrates as disclosed by Oh in the device of Nissan in order to ensure there is adequate room for the detector on the upper substrate.
Regarding claim 17, Nissan in view of Oh discloses the detection system according to claim 16, and Oh further discloses that the first substrate (41, Figs. 4 or 8) and the second substrate (43, Figs. 4 or 8) are bonded together (paragraph [0040]) and electrically connected via a through electrode (paragraphs [0040], [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to bond together the two substrates and electrically connect them via a through electrode as disclosed by Oh in the device of Nissan in order to create a single structure while providing adequate room for the detector. 
Regarding claim 18, Nissan in view of Oh discloses the detection system according to claim 16, and Oh further discloses that the second substrate (43, Figs. 4 or 8) is a silicon substrate (paragraph [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a silicon substrate as disclosed by Oh in the device of Nissan as it is a well-known material for substrates that is easy to manufacture.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with an integration operation of turning ON/OFF the first switch and then turning ON/OFF the second switch while maintaining the first switch in an OFF state is repeatedly performed a plurality of times, or, further comprising an inverter, wherein a control-signal is supplied to the first switch and the inverter or the NOT gate and an output signal from the inverter or the NOT gate is supplied to the second switch, is not taught or made obvious by the prior art of record.
Claims 3-4, and 19-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 3 and 19, the invention as disclosed, specifically in combination with: in one integration operation, an output from the detector has a first potential and a second potential, wherein an OFF operation of the ON/OFF of the first switch is performed at a time when the output from the detector is at the first potential or in a vicinity of the first potential, and wherein an OFF operation of the ON/OFF of the second switch is performed at a time when the output from the detector is at the second potential or in a vicinity of the second potential, is not taught or made obvious by the prior art of record.
Regarding claims 4 and 20, the invention as disclosed, specifically in combination with: wherein signal reading from the pixels is performed sequentially in each of the rows, wherein the integration operation is performed n times, where n is an integer of one or more, during a read period for one row, and wherein the electrostatic capacitance Cs of the first capacitor and the electrostatic capacitance Ci of the second capacitor satisfy a relationship given by Ci/Cs > (N-1) x n, is not taught or made obvious by the prior art of record.
Regarding claims 21-28, the invention as disclosed, specifically in combination with:  a second capacitor including a first terminal connected to the second terminal of the second switch and a second terminal connected to a second reference potential; and a control circuit configured to control supply of a first signal that brings the first switch into an ON state and a second signal that brings the second switch into an ON state, wherein the control circuit controls so that the first signal and the second signal are not supplied simultaneously during a read period of signals based on detection of the electromagnetic wave, is not taught or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878